DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “the source of radio frequency electromagnetic energy” in lines 18-19 should be amended to --the source of the radio frequency electromagnetic energy--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the source of radio frequency electromagnetic energy” in lines 14-15 should be amended to --the source of the radio frequency electromagnetic energy--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20150265347) (“Yates”) in view of Woo et al. (US 20160038216).
Regarding claim 1, Yates teaches an electrosurgical system (see Figs. 1-3) comprising: a bipolar electrosurgical instrument comprising: a body (see proximal 
Woo teaches an electrosurgical generator (see Figs. 5a-5b) configured to determine if an electrical fault is occurring if a current spike is above a threshold current value for a predetermined time period (see [0085]-[0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the impedance based detection algorithm as taught by Yates to be detection based on the measured current signal as exceeding a first predetermined value for a predetermined time period in light of Woo, the modification being a matter of simple substitution to one of ordinary skill in the art for the purpose of detecting a short between two electrodes (see Woo [0085]-[0086], see also [0075]; see Yates: current as an alternative, indirect way of determining a short as discussed in [0107]-[0108]).
Regarding claim 2, Yates further teaches a threshold period of time in a range of 50 ms-500 ms (see Yates [0074]), but fails to specifically teach a range of 400 ms to 800 ms and wherein the first predetermined value is 4.5A RMS. However, it would have In re Aller, 105 USPQ 233. See MPEP 2144.05. Additionally, Woo further teaches a predetermined value for the measured current being 1.7 A (see Woo: [0085]-[0086], the value being RMS since the system outputs alternating current by virtue of its construction in Fig. 2 and the value is not instantaneous). Therefore, it would have been further obvious to one having ordinary skill in the art before the time of filing to use a first predetermined value of 4.5 A RMS in light of Yates and Woo, the motivation being to have an optimum threshold value of current for the particular system components and the desired sensitivity threshold (see Woo [0085]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Yates further teaches that when a short circuit is encountered, it is typically desirable to halt the electrosurgical signal (see [0068]). Yates fails to specifically teach wherein the controller is operable to stop supply of radio frequency signals to the first and second electrodes upon detection of the short circuit, however it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the controller of Yates to perform the stoppage of radio frequency signals as claimed in light of the above suggestion in Yates, the motivation being to 
Regarding claims 4-6, Yates in view of Woo teaches similar limitations as discussed above in the rejection of claims 1-3.
Response to Arguments
Applicant’s arguments, see pg. 11, filed 16 December 2021, with respect to the nonstatutory double patenting rejection in view of copending Application Nos. 16/438,814 and 16/413,756 have been fully considered and are persuasive. These rejections have been withdrawn. 
Applicant’s arguments with respect to the rejected claims have been considered but are not found persuasive as the claim amendments changed the scope of the claimed invention.  Therefore, in light of the change in scope caused by applicant’s amendments to the claims, an updated search was performed and a new combination of references is applied as further detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794